Citation Nr: 0803431	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to a higher initial rating for fracture of 
the left navicular bone with degenerative joint disease of 
the left wrist (non-dominant), currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1974 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2005 and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.  At the 
hearing, the veteran submitted additional evidence 
accompanied by a waiver of his right to have this evidence 
initially considered by the RO.  

At the hearing and in a subsequent letter dated in September 
2007, the veteran's representative asked that the Board also 
consider whether the veteran was entitled to service 
connection for an acquired chronic psychiatric disability 
other than PTSD.  A review of decisional documents shows that 
this issue has not been developed for appeal and the RO has 
never considered this issue.  Thus, the scope of the Board's 
review is limited to entitlement to service connection for 
PTSD. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.





FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
shows that the veteran's currently diagnosed low back 
disability is etiologically related to complaints of low back 
pain documented in service. 

2.  The veteran's left wrist disability is primarily 
manifested by limitation of motion and pain; ankylosis is not 
present. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for fracture of the left navicular bone with 
degenerative joint disease of the left wrist (non-dominant) 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-
5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Insufficiency in the timing or content of VCAA notice, 
however, is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in November 2003, August 2004, April 2005, and 
May 2005 letters, the RO provided notice to the veteran 
regarding what information and evidence are needed to 
substantiate the claim for service connection for a low back 
disability and the underlying left wrist service connection 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of any further evidence that pertains to the claims.  The 
veteran appealed the initial rating assigned his left wrist 
following an award of service connection.  In an attachment 
to the June 2006 statement of the case, the RO provided 
notice of the information and evidence needed to establish a 
disability rating and an effective date for the disabilities 
on appeal.  The low back disability claim was last 
readjudicated in December 2006.  The left wrist claim was 
last readjudicated in June 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, personnel records, post-
service medical records, and VA examination reports and nexus 
opinions.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to an 
appropriate disability rating or effective date to be 
assigned the claimed low back disability or an effective date 
to be assigned the left wrist disability are rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



A.  Service Connection - Low Back Disability 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

According to statements of record and testimony he presented 
at the July 2007 Board hearing, the veteran contends that he 
incurred a low back disability as the result of a fall he 
sustained during service.  He maintains that Dr. K.W. told 
him he fractured his back.  Also, Dr. K.W. indicated that 
based on his bone structure, the fracture occurred at the age 
of 17 or 18 years old, which coincided to the period of time 
the veteran was in service.  

The service medical records show that the veteran complained 
of back pain as the result of a fall out of a window in 
January 1976.  No assessment was provided.  The veteran 
complained of back pain of one day duration in May 1976.  An 
examiner noted an impression of bruised muscle.  

A June 1998 report from Dr. P.L. noted that the veteran 
reported that he injured his back in a boating accident.  Dr. 
P.L. diagnosed low back syndrome. 

Records from Dr. K.W. dated from July 1998 to May 1999 show 
that in July 1998, a magnetic resonance imaging (MRI) scan of 
the veteran's lumbar spine showed findings highly suggestive 
of spondylolysis.  The veteran reported on the boating 
accident and indicated that when he was rescued and returned 
to shore, he realized that he was suffering from rather 
severe debilitating back pain and had suffered pain without 
relief ever since.  He also reported that he had been 
troubled by back pain for at least a year.  He injured his 
back in a corrections program, but he never received care for 
the problem because he remained functional until he was 
injured again in the boating accident.  A subsequent July 
1998 record noted that the veteran had grade I 
spondylolisthesis at L5-S1 with bilateral foraminal stenosis.

Records from Dr. M.S. dated from July 1998 to July 1999 
showed that the veteran was followed for low back pain. 

An August 2004 report from a VA physician indicated that the 
veteran was diagnosed with back pain.  An August 2004 VA 
report on x-rays of the veteran's lumbar spine noted an 
impression of grade two spondylolisthesis of L5 with 
increased lordosis.  

A report on an August 2004 VA MRI scan of the veteran's 
lumbar spine noted the following impression:  second degree 
spondylolisthesis at the L5-S1 level, associated with a 
broad-based right central paracentral protrusion disk, 
associated with some encroachment of the exiting root on the 
right side; and hypertrophic changes of the facet joints 
absent evidence of spinal stenosis.  

Reports from a VA physician dated in September 2004, January 
2005, and February 2005 similarly noted that the veteran had 
spondylolisthesis. 

An October 2006 VA examination report shows that the examiner 
reviewed the claims file.  In addition to the in-service 
injury to his back and the back injury he sustained in 1998, 
the veteran reported that he re-injured his back in the 
1990s.  The examiner provided diagnoses of spondylolisthesis 
at L5, L5-S1 disc protrusion, lumbar degenerative joint 
disease, and sciatica symptoms in the left lower extremity.  
The examiner commented that as for the veteran's 
spondylolisthesis at L5, L5-S1 disc protrusion, lumbar 
degenerative joint disease, and sciatic symptoms in the left 
lower extremity, and their relation to his service, she could 
not offer an opinion because such knowledge was not available 
in the medical literature, and any opinion would be 
speculation.  The examiner indicated that she was unable to 
make any direct connection.  The examiner noted that the 
discharge examination mentioned that the veteran had a normal 
spine, and there was no documentation of an ongoing problem.  

The medical evidence of record shows that the veteran has a 
current low back disability.  There, however, is no competent 
medical opinion evidence that shows that the current low back 
disability is causally related to the veteran's complaints of 
back pain in service.  The October 2006 VA examiner was 
unable to establish a nexus.  Notwithstanding statements and 
testimony from the veteran, the x-rays and MRIs as well as 
records from Dr. K.W. do not show that the veteran has ever 
been diagnosed with a fracture of the lumbar spine.  There is 
also no medical statement from Dr. K.W. that indicates that 
the veteran's current low back disability had its onset 
during service.  Rather, the medical evidence shows the onset 
of a chronic low back disability following the veteran's 
post-service boating accident. 

In essence, the evidence of a nexus between the veteran's low 
back disability and his military service, is limited to the 
veteran's own statements.  This is not competent evidence of 
a nexus between the claimed disability and the veteran's 
service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that 
service connection is not warranted for a low back 
disability.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.

B.  Increased Rating - Left Wrist Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's left wrist disability is rated by analogy under 
Diagnostic Code 5215.

Under Diagnostic Code 5215, a 10 percent rating is assigned 
for both the major and minor wrists where palmar flexion is 
limited in line with the forearm (0 degrees), or dorsiflexion 
(extension) is less than 15 degrees.  

The service medical records show that the veteran complained 
of painful range of motion in his left wrist.  X-rays 
revealed an old ununited fracture of the navicular bone.    

An August 2004 VA report on x-rays of the veteran's left 
wrist noted an impression of changes that might be traumatic 
osteoarthritis. 

An October 2006 VA examination report shows that the examiner 
reviewed the claims file.  The veteran complained of constant 
pain in his left wrist with flare-ups twice a week of one to 
ten minute duration.  During flare-ups he avoided using the 
left hand, and he indicated that he experienced increased 
limitation of joint motion.  The examiner could not estimate 
the additional loss of range of motion or loss of function 
during a flare-up without resorting to medical speculation.  
The veteran also complained of popping in the joint.  On 
range of motion, he had dorsiflexion limited to 27 degrees, 
where pain began; palmar flexion limited to 10 degrees, where 
pain began; ulnar deviation to 12 degrees, where pain began; 
and radial deviation to 10 degrees, where pain began.  He had 
no additional range of motion loss due to pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  There was tenderness of the entire wrist but 
no weakness.  The examiner provided a diagnosis of fracture 
of the left navicular bone and degenerative joint disease of 
the left wrist.  

At the July 2007 Board hearing, the veteran further reported 
that he had trouble holding onto things.  He could not make a 
tight fist and probably could not pick up a quarter or a dime 
with his left hand.  The veteran appeared to indicate that 
the symptoms that have been attributed to his nonservice-
connected ulnar nerve disability were actually due to his 
service connected wrist disability.  

The Board observes that the veteran did not demonstrate the 
requisite loss of motion on flexion and extension of the 
wrist on VA examination.  Given, however, his complaints of 
pain, flare-ups, and popping, and objective evidence of 
limitation of motion and pain, the currently assigned 10 
percent rating, and not higher, is appropriate.  Moreover, a 
10 percent rating is the maximum schedular rating available 
under Diagnostic Code 5215, and higher schedular evaluations 
are only available under Diagnostic Code 5214 if ankylosis is 
present.

As for the veteran's contention that symptoms that have been 
attributed to his left ulnar nerve disability may be due to 
his service connected left wrist disability, there is no 
support for this theory in the medical evidence of record.  
Records from Dr. K.W. include a June 1999 record that noted 
that the veteran was demonstrating early signs of a claw hand 
deformity with profound weakness of the left intrinsic 
musculature, and sensory loss over the left ulnar hand.  Dr. 
K.W. noted that she strongly believed on a more probable than 
not basis that the onset of the ulnar nerve symptoms came 
from his boat accident, but it appeared that his symptoms 
were aggravated by the performance of telemarketing.  The 
veteran was reported as complaining of problems performing 
simple manipulations such as opening a doorknob and buttoning 
his shirt with his left hand.  

The Board has also considered whether the veteran's left 
wrist disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The medical 
evidence of record fails to show that the veteran's left 
wrist disability presents an exceptional or unusual 
disability picture that takes the veteran's case outside of 
the norm.  The symptoms the veteran has complained of are 
contemplated in the rating criteria for evaluating 
disabilities of the wrist.  Therefore, the Board finds that 
the criteria for submission for consideration of an extra-
schedular rating are not met.

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.

An initial rating in excess of 10 percent for fracture of the 
left navicular bone with degenerative joint disease of the 
left wrist (non-dominant) is denied. 





REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim for 
service connection for PTSD.  

According to statements of record and testimony he presented 
at the July 2007 Board hearing, the veteran contends that he 
incurred PTSD as the result of physical and emotional abuse 
inflicted on him by his drill sergeant during boot camp.  

The service medical records show that in December 1975, the 
veteran was referred for a psychiatric evaluation following a 
"suicide gesture" while confined for an evaluation for drug 
rehabilitation.  The examiner noted an impression of 
"immature passive aggr[essive] antisocial."  The veteran 
was sent again to drug rehabilitation following an incident 
in which the veteran reported that he had taken "Angel 
Dust" in February 1976.  Thereafter, the veteran was 
administratively separated from the military.  

Personnel records reflect that the veteran went absent 
without leave for periods of time.  

A June 1998 report from Dr. P.L. noted that the veteran 
reported that in May 1998, he had been in a boating accident 
and was shipwrecked until he was rescued by the Coast Guard.  
The veteran complained of several symptoms, including 
insomnia, anxiety, depression, intrusive recollections, and 
avoidance of thinking about the boating accident.  He denied 
any prior history of depression.  Dr. P.L. diagnosed PTSD 
based on the stressor of the boating accident.  

VA treatment records show that the veteran underwent a 
psychiatric evaluation in August 2004.  The examiner noted an 
impression of adjustment disorder not otherwise specified.  
In September 2004, other examiners noted an impression of 
adjustment disorder not otherwise specified, rule out 
personality disorder not otherwise specified.  A February 
2005 report from a VA physician indicated that the veteran 
was diagnosed with anxiety and PTSD.  No findings upon which 
the diagnosis of PTSD was based were reported.  A February 
2005 VA psychiatric evaluation noted an impression of 
adjustment disorder with mixed emotional features.  VA 
treatment records dated from February 2005 to March 2005 
noted a history of PTSD.  A May 2005 VA mental health record 
noted on Axis I, a diagnosis of adjustment disorder, anxiety 
disorder, substance abuse in sustained remission, and PTSD 
per patient.  

A November 3, 2006 VA examination report shows that the 
examiner provided a diagnosis of history of polysubstance 
dependence on Axis I.  The examiner maintained that the 
veteran did not meet the criteria for PTSD based on DSM-IV   
[American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders] criteria. 

A November 6, 2006 VA psychology note shows that the examiner 
provided assessments of alcohol and nicotine dependence, 
chronic and ongoing, and antisocial personality disorder.  
PTSD needed to be ruled out pending further tests.  In a 
March 2007 addendum, the examiner noted that with respect to 
test scales that measured prior traumatic episodes, they were 
elevated and certainly suggestive of PTSD.  The examiner 
added however that since the veteran admitted during the 
interview that he experienced both physical and emotional 
trauma somewhat routinely during his childhood, it was 
impossible to determine whether his current symptoms were 
solely due to his report that he was routinely mistreated 
during his stint in the service.  The examiner concluded that 
the test results supported his initial diagnosis while they 
also "suggest[ed]" a diagnosis of PTSD as well.  

Then, the Board received from the veteran's representative a 
November 2007 VA mental health evaluation that shows a 
diagnosis of PTSD on Axis I.  The examiner noted that the 
veteran had symptoms of non-combat related PTSD that 
"appear[ed]" to be related to the time he spent in the 
service.  This additional evidence is unaccompanied by a 
waiver of the veteran's right to an initial review by the RO.  

The Board observes that the November 2007 examiner did not 
have the benefit of a review of the veteran's entire claims 
file in making his assessment.  This is significant in light 
of multiple evaluations that indicated that the veteran had 
PTSD related to a non-service related event (the boating 
accident), that indicated that the veteran did not have PTSD, 
or that indicated that his symptoms "suggest[ed]" a 
diagnosis of PTSD.  Indeed, the November 2007 examiner even 
noted that the veteran was evaluated in September 2007 by the 
VA [Stress Treatment Program] and they reportedly indicated 
that the veteran did not meet the criteria for PTSD.  
Therefore, the Board finds that it is necessary that VA 
obtain a medical opinion on the etiology of any PTSD found on 
examination based on a comprehensive review of the entire 
claims file.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain treatment records pertaining 
to any treatment the veteran received for 
his claimed psychiatric disability 
throughout the years from the Bay Pines 
VAMC in Florida.

2.  The veteran should be scheduled for a 
VA examination by a psychiatrist or 
psychologist to determine if he has PTSD 
due to the claimed physical and emotional 
abuse during service.  The claims folder 
must be made available to and reviewed by 
the examiner, and any indicated studies 
should be performed.

A diagnosis of PTSD under the DSM-IV 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the elements 
supporting the diagnosis, to include the 
claimed stressor, should be identified.

The rationale for all opinions expressed 
should also be provided.

3.  Then, the RO/AMC should readjudicate 
the issue on appeal based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


